Citation Nr: 1023992	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-29 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1994 to 
February 1995, from November 1996 to July 1997, and from 
December 2004 to January 2006.  He was awarded the Combat 
Action Badge. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the Veteran's claim.

In June 2009, after certification of this claim for appellate 
review, the Veteran submitted a lay statement without a 
waiver of consideration of such evidence by the agency of 
original jurisdiction (AOJ).  However, as the Board is 
granting the Veteran's claim, there is no prejudice thereby.  
38 C.F.R. § 20.1304(c).  

FINDING OF FACT

Competent medical evidence associates the Veteran's currently 
diagnosed L4-5 herniated disc to his military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
the Veteran's currently diagnosed L4-5 herniated disc was 
incurred in military service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issue of 
entitlement to service connection for a low back disability, 
no further discussion of the VCAA is required with respect to 
this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Relevant law and regulations

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009). 

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact or chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

Here, the Veteran claims that service connection for a low 
back disability is warranted because he incurred such a 
disorder as a result of his military service.  See, e.g., the 
Veteran's claim for VA benefits dated in August 2007. 

It is undisputed that the Veteran currently suffers from an 
L4-5 herniated disc, which is repeatedly documented in the 
Veteran's evaluation and treatment records.  See, e.g., a 
private treatment record from M.M.P., M.D. dated in August 
2007.

The Board notes that service treatment records do not 
indicate that the Veteran was diagnosed with a herniated disc 
during his period of military service.  However, after 
reviewing the claims folder, the Board believes that service 
connection may granted based on continuity of symptomatology.  
See 38 C.F.R. § 3.303(b), discussed above.  

The Veteran asserts that, during his period of military 
service in March 2005, he sustained an injury to his lower 
back which caused his herniated disc when he accidentally 
fell off a motor vehicle and landed on large stones.  See the 
Veteran's claim for VA benefits dated in August 2007.  There 
are also of record statements from the Veteran's Staff 
Sergeant, J.B., and Battery Commander, N.J.S., who documented 
and verified the Veteran's report of the accident.  

Although the Veteran's service treatment records do not 
reflect an in-service accident as reported by the Veteran, 
the Board notes that the Veteran and the lay witnesses are 
competent to describe their observations.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).  Therefore, although the Veteran and 
the witnesses as lay people have not been shown to be capable 
of making medical conclusions, they are competent to report 
the circumstances of a fall during service, including their 
observations concerning that incident.  There is, therefore, 
nothing in the claims folder to suggest that the Veteran did 
not sustain the accident as described.  

Indeed, in this regard, the Board notes that service 
personnel records confirm the Veteran's is a veteran of 
combat who received the Combat Action Badge.  As such, the 
provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
apply with respect to the Veteran's contention that he fell 
off a motor vehicle and injured his lower back .  The Board 
therefore considers his statements regarding this accident to 
be credible and consistent with his combat military service.  

The Board has no reason to disbelieve the Veteran's 
contentions regarding a continuity of symptomatology since 
service, which are consistent with the evidence of record.  
It is notable that the Veteran reported back pain to Dr. 
M.M.P. in October 2006, less than one year after his 
separation from service.  Additionally, Dr. M.M.P. documented 
a "progressive . . . worse[ning]" of his low back symptoms.  
Further, an MRI report dated in October 2006 revealed L4-5 
disk herniation with cauda equine compression.  The Veteran 
was referred to the emergency room at that time for 
treatment, and subsequently underwent a right L4 
hemilaminotomy and superior L5 hemilaminotomy with L4-5 disc 
excision.  

The Board adds that Dr. M.M.P. reported in an August 2008 
letter that "it is very possible that [the Veteran] might 
have injured his back at the time of the fall that led to the 
persistent back pain and leg pain.  This apparently worsened 
after his return to the [United] States."  His rationale was 
based on a review of medical history obtained from the 
Veteran, a physical examination of the Veteran, and 
thoughtful analysis of the Veteran's entire medical history.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].  Dr. M.M.P.'s 
opinion is consistent with the Veteran's medical history, 
which is reflective of a continuity of low back 
symptomatology following discharge from service.  As such, 
the Board finds the opinion of Dr. M.M.P. to be of great 
probative value with respect to the Veteran's continuity of 
low back symptomatology.  

The Board also notes that, in a December 2007 opinion, a VA 
examiner reported, after reviewing the Veteran's service 
treatment records and examining the Veteran, that "I cannot 
say that the [Veteran's] fall in the military was directly 
related to the [Veteran's] L4-5 herniated disc with cauda 
equine [syndrome] without resort to mere speculation."  
However, the Court has held that medical evidence which is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Thus, the opinion rendered by the December 2007 VA examiner 
is of no probative value in determining whether the Veteran's 
current herniated disc is related to his in-service accident.

Based on the above-cited evidence, the Board has no reason to 
doubt the Veteran's assertions that he injured his low back 
during service, has continued to experience low back problems 
since then, and now has a diagnosis of an L4-5 herniated 
disc.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Continuity 
of symptomatology is, therefore, established.  The benefit 
sought on appeal is accordingly allowed.   


ORDER

Entitlement to service connection for an L4-5 herniated disc 
is granted.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


